Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 14, 2015

                                       No. 04-15-00598-CV

                                      Sam Edward DRAPER,
                                            Appellant

                                                 v.

                                       Julie A. MOGENIS,
                                             Appellee

                     From the 198th Judicial District Court, Kerr County, Texas
                                      Trial Court No. 12724B
                           Honorable M. Rex Emerson, Judge Presiding


                                          ORDER
        A filing fee of $205.00 was due from appellant Sam Edward Draper when this appeal was
filed but it was not paid. The clerk of the court notified appellant of this deficiency in a letter
dated September 23, 2015. The fee remains unpaid. Rule 5 of the Texas Rules of Appellate
Procedure provides as follows:

       A party who is not excused by statute or these rules from paying costs must pay—
       at the time an item is presented for filing—whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

        We therefore order appellant, not later than October 26, 2015 to either (1) pay the
applicable filing fee or (2) provide written proof to this court that he/she/it is excused by statute
or the Rules of Appellate Procedure from paying the fee. See TEX. R. APP. P. 20.1 (providing that
indigent party who complies with provisions of that rule may proceed without advance payment
of costs). If appellant fails to respond satisfactorily within the time ordered, this appeal will be
dismissed. See TEX. R. APP. P. 42.3(c).
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court